HAWKINS, Judge.
—Conviction was for- the possession of intoxicating liquor. The prosecution arose under the state-wide prohibition law prior to the amendment thereof' by the 37th Legislature which in effect repealed that portion of the law under which the prosecution proceeded. The indictment alleges the possession of intoxicating liquor not for medicinal, mechanical, scientific or sacramental purposes, while under the amendment it is not unlawful to possess liquor unless for the purpose of sale.
Under many cases decided by the court since the amendment it becomes necessary to reverse the iudgment of the trial court and order the prosecution dismissed under the present indictment.

Reversed and remanded.